Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 20, 2021

                                       No. 04-20-00571-CV

                           IN RE D'SPAIN CONSTRUCTION L.L.C.

                    From the 451st Judicial District Court, Kendall County, Texas
                                      Trial Court No. 20-274
                            Honorable Kirsten Cohoon, Judge Presiding


                                          ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Liza A. Rodriguez, Justice

       On November 30, 2020, Relators filed separate petitions for writs of mandamus and
requested stays pending final resolution of their petitions. In our December 1, 2020 order, we
granted Relators’ requests for temporary relief and requested that the real parties in interest file
responses. See TEX. R. APP. P. 52.8(b).
        On December 15, 2020, Real Party in Interest George Samuel Ludolf filed a response
stating that “he is rescinding the deposition subpoena sent to Relator Kneupper’s counsel.”
        On January 12, 2021, in response to this court’s request, Relators filed a reply. In it, they
advised this court that Ludolf has not moved the trial court to rescind the deposition subpoena
and the trial court has not yet ruled on the merits of the Anti-SLAPP motion. Relators ask this
court to abate this original proceeding for thirty days so the trial court may “amend or vacate its
Anti-SLAPP discovery orders, which, if entered, will render this mandamus proceeding moot.”
       Relators’ request is GRANTED. We ABATE this proceeding until February 16, 2021.
We ORDER Relators to file in this court not later than February 16, 2021, a motion to either
dismiss or reinstate this proceeding.

           It is so ORDERED on January 20, 2021.
                                        PER CURIAM



ATTESTED TO: ________________________
             MICHAEL A. CRUZ,
             CLERK OF COURT